Citation Nr: 1722386	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-49 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for muscle spasms.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1975 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2015, the Board remanded the case to the RO to schedule the Veteran for a Travel Board hearing at the RO.  In December 2015, the Veteran was notified of a February 10, 2016 hearing date.  The Veteran did not report for the February 2016 Travel Board hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for muscle spasms.  The Veteran served in the U.S. Army as an Ammunition Specialist.

The Veteran contends that his muscle spasms began in 1990 or 1991 while he was still on active duty and continues to the present day.  See December 2009 Appeal to Board of Appeals.  

Review of the service treatment records show evidence of muscle spasms in service.  In June 1980, the Veteran complained of pain in his lower back and muscle spasms and he was medically diagnosed as having muscle spasms.  Also, in June 1980, the Veteran complained of a back ache he had endured since 1976, when he fell off of a truck while unloading ammunition.  See May 2014 service treatment records.  

The Veteran also has evidence of a current diagnosis of muscle spasms.  In March 2006, the Veteran was assessed to have muscle spasms along with leg pain.  See April 2009 Medical Treatment Record.  In December 2008, the Veteran received treatment for muscle spasms along with back and leg pain.  See March 2009 Medical Treatment Record.  

Since the Veteran complained of back pain and muscle spasms in June 1980 that may be related to his 1976 fall from a truck while unloading ammunition and has a current diagnosis of muscle spasms, the Veteran should have received a VA examination to provide a medical opinion on the nature and etiology of his claimed muscle spasms.  However, the Veteran has never received a VA examination for his muscle spasm claim.  

In light of the foregoing, the Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of any muscle spasm disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 
38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 
38 C.F.R. § 3.159 (e).

2. After completing the above development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed muscle spasms.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  The examiner should elicit a detailed clinical history from the Veteran regarding his claimed muscle spasm disability.

To the extent possible, the examiner should offer an opinion as to the nature and etiology of the claimed muscle spasms.  As to any underlying disability identified, the examiner should opine as to whether it is as least as likely as not (a 50 percent or greater probability) that the Veteran's muscle spasms were caused by, or are otherwise etiologically related to, the Veteran's active military service.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3. Then, readjudicate the claim for entitlement to service connection for muscle spasms.  If any benefit sought remains denied, issue a Supplemental Statement of the Case, and provide the Veteran and his representative sufficient time in which to respond.  Then, return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


